Citation Nr: 1038488	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-06 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to a service-connected psychiatric disorder.  




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel









INTRODUCTION

The Veteran had active service in the United States Air Force 
from April 1969 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The case has been 
before the Board on a previous occasion, and in March 2009, a 
service connection for a low back disorder was denied, and issues 
of entitlement to service connection for hypertension and for an 
initial disability evaluation in excess of 70 percent for a 
psychiatric disorder were remanded for further development.  A 
subsequent rating action, dated in August 2010, granted a 100 
percent initial disability rating, effective to the date of the 
award of service connection.  That is, with the award of a total 
disability rating, the issue is completely resolved.  The only 
issue on appeal before the Board is entitlement to service 
connection for hypertension, and all required development has 
occurred with respect to that issue.  

Following the receipt of the Board's denial of service connection 
for a low back disability, the Veteran dispatched a document 
alleging that outstanding service treatment records exist to 
substantiate a claim for service connection for a low back 
disorder.  As the claim was denied by the Board, it is final, and 
the submission represents a petition to re-open a final decision.  
As such, it is referred to the RO for appropriate action.  


FINDING OF FACT

The competent medical evidence of record supports a finding that 
the Veteran's service-connected psychiatric disorder, which has 
anxiety symptoms and is totally disabling, causes levels of 
stress which aggravate his hypertension.  


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

Sufficient evidence is of record to grant service connection for 
hypertension.  Therefore, no further development is needed with 
respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a Veteran served continuously for ninety (90) days or more 
during a period of war and cardiovascular renal disease, to 
include hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Although 
section 3.310 was amended effective October 10, 2006, the Board 
will apply the former version of 38 C.F.R. § 3.310, which is more 
favorable to the appellant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

Analysis

The Veteran contends that he is entitled to service connection 
for hypertension, to include as a consequence of his service-
connected psychiatric condition.  Essentially, he argues that the 
anxiety associated with his mood disorder (with psychotic 
features) either caused or aggravated hypertension beyond the 
course of the natural disease process.  

The Veteran has a current diagnosis of hypertension, with blood 
pressure elevation being noted as early as 2004.  A November 2008 
report, associated with an echocardiogram (EKG) procedure, 
assessed the Veteran as having functional class II hypertension 
(controlled) with post-medication blood pressure readings of 
110/70.  Currently, the Veteran is prescribed angiotensin II 
receptor medication to control his blood pressure.  It is 
apparent that the hypertension is well-controlled; during the 
Veteran's October 2009 VA examination, his blood pressure reading 
was also 110/70.

The Veteran's diagnosis of hypertension was entered in 2004, many 
years after service separation.  The Veteran contends that a 
service-connected psychiatric disorder, characterized as mood 
disorder with psychotic features, played some role in the 
development or aggravation of his hypertension.  

The Board has had the case before it on a previous occasion, and 
in March 2009, remanded the claim so that a thorough VA 
examination could be afforded addressing the etiology of the 
Veteran's hypertension.  The Veteran was examined in October 
2009, and the associated report assessed hypertension that was 
less likely as not related to active service.  The examiner did, 
however, state that the "current level of stress" is 
aggravating the Veteran's hypertension.  It is noted, that the 
Veteran's service-connected mood disorder is evaluated as 100 
percent disabling, and post-service psychiatric reports indicate 
an increased anxiety as part of this disability.  It is 
reasonable to conclude that the Veteran's mood disorder, being a 
totally disabling condition in itself, is productive of a great 
deal of stress.  The 2009 VA examiner had reviewed the Veteran's 
psychiatric history, and it is implied that the Veteran's 
"current stress level" is a direct result of his totally 
incapacitating service-connected psychiatric disorder.  As such, 
the examiner's opinion of an aggravating relationship between 
current hypertension and the mood disorder is supportive of a 
secondary relationship between the two conditions.  

It is noted that the examiner could not ascertain the baseline 
level of hypertension prior to the onset of aggravation.  
Essentially, the examiner was of the opinion that finding a 
baseline would be medically difficult to determine, given the 
varying nature of the Veteran's stress levels.  Nonetheless, the 
examiner was of the opinion that aggravation did occur as a 
result of stress levels, associated with his service-connected 
(and totally disabling) psychiatric disorder.  As such, the 
requirements of service connection have been met, and service 
connection will be granted.  See 38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to a service-connected psychiatric disorder, is 
granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


